            Case 2:14-cr-00357-APG-VCF Document 485 Filed 01/22/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

                                                    ***
 3
         UNITED STATES OF AMERICA,                          Case No. 2:14-cr-00357-APG-NJK
 4
                                       Plaintiff,        ORDER ACCEPTING REPORT &
 5                                                      RECOMMENDATION REGARDING
                     v.
                                                       WRIGHT’S MOTION FOR RETURN OF
 6 BRIAN WRIGHT,                                                 PROPERTY

 7                                   Defendant.                    [ECF Nos. 424, 478]

 8

 9           Defendant Brian Wright filed a motion for the return of property he claims was seized

10 from him at the time of his arrest. ECF No. 424. Magistrate Judge Ferenbach conducted an

11 evidentiary hearing and recommends that I grant part of the motion. ECF No. 478. Specifically,

12 he recommends that I order the Government to return the $2,152 taken from Wright’s front

13 pocket, but that I not order the Government to return the $40,000 cash found in Wright’s box

14 spring. Id. at 8-9. 1 He also recommends that I find that the government cannot return the rings

15 taken off Wright’s fingers because law enforcement did not seize the rings. Id. at 9.

16           Wright objected to Judge Ferenbach’s recommendation. I have conducted a de novo

17 review of the papers and evidence as required by Local Rule 3-2(b). Judge Ferenbach’s Report

18 and Recommendation sets forth the proper legal analysis and factual bases for the decision. I

19 adopt it as my own.

20

21
     1
    Wright also sought the return of a silver ring allegedly taken from a drawer and three cell
22
   phones. Wright later admitted that the silver ring did not belong to him, so Judge Ferenbach did
   not consider any arguments about it. Id. at 3. Wright also later stated that only one of the cell
23
   phones belonged to him, and Judge Ferenbach ordered the parties to confer about what to do
   with that phone. Id. at 9. The parties have resolved that issue. See ECF No. 479.
         Case 2:14-cr-00357-APG-VCF Document 485 Filed 01/22/21 Page 2 of 2




 1        I ORDER that Magistrate Judge Ferenbach’s Report and Recommendation (ECF No.

 2 478) is ACCEPTED and Wright’s motion (ECF No. 424) is GRANTED IN PART. By

 3 February 22, 2021, the Government shall return to Wright the $2,152 taken from his front pocket

 4 and the Galaxy 7 Edge cell phone (if it has not yet been returned). The Government shall not

 5 return the seized $40,000.

 6        I FIND that the Government cannot return the rings taken off Wright’s fingers because

 7 law enforcement did not seize the rings.

 8        Dated this 22nd day of January, 2021.

 9

10                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
